The Court orders that a special panel shall be convened pursuant to Administrative Order No. 1994-4 to resolve the conflict between these cases and Listanski v Canton Twp, 206 Mich App 356 (1994).
The Court further orders that the opinions in these cases, released on October 20,1994, are hereby vacated.
The appellants may file supplemental briefs within 28 days of the Clerk's certification of this order. Appellees may file supplemental briefs within 21 days of service of appellants’ briefs. Nine copies must be filed with the Clerk of the Court.
The Court orders these cases consolidated for the efficient administration of this Court.